—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated June 16, 1997, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the defendant’s motion papers failed to establish a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Rosmarin v Lamontanaro, 238 AD2d 567; Flanagan v Hoeg, 212 AD2d 756). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.